DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrank et al. (U.S. Patent Application Publication 2016/0306042) in view of Okushiba (U.S. Patent Application Publication 2015/0115139).
Regarding claims 1-6, Schrank et al. disclose (Figs.) a structure, comprising: a semiconductor die (2) having a first surface (23) and a second surface (24); a light sensor (PD) in the semiconductor die and between the first surface and the second surface; a light emitting device (1) on the first surface of the semiconductor die; a glue stopper element (3 between LED and PD) on the first surface and between the light emitting device and the light sensor; a first lens (41) that encapsulates the light emitting device on the first surface; and a second lens (41) that encapsulates the light sensor on the first surface.  Schrank et al. further disclose a wire (21 or 26) that couples the light emitting device to the semiconductor die; a molding compound (other parts of 3) having openings and on the die and surrounding the lenses as claimed.  Schrank et al. do not specifically disclose that the lens is a resin lens.  Okushiba teaches ([0060]) in a similar device lenses made of resin.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide resin lenses in the apparatus of Schrank et al. in view of Okushiba to conventionally, easily and reliably form the lenses as taught, known and predictable.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrank et al. in view of Okushiba, further in view of Chang et al. (U.S. Patent Application Publication 2016/0013223).
Regarding claim 8, Schrank et al. in view of Okushiba discloses the claimed invention as set forth above.  Schrank et al. and Okushiba do not disclose a glass layer over the resin lens.  Chang et al. teach (Fig. 6) a glass layer (620) over a similar device.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a glass layer in the apparatus of Schrank et al. in view of Okushiba and Chang et al. to obtain a detection surface or enclose the package as taught, known and predictable.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrank et al. in view of Okushiba, further in view of Campbell et al. (U.S. Patent Application Publication 2014/0061447).
Regarding claims 9-11, Schrank et al. in view of Okushiba discloses the claimed invention as set forth above.  Schrank et al. and Okushiba do not disclose a glass lens in the molding compound over the resin lens.  Campbell et al. teach (Figs.) a glass lens (204, 202) in a molding compound above a light emitter.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a glass lens in the apparatus of Schrank et al. in view of Okushiba and Campbell et al. further enclose the package for protection as taught, known and predictable.  In combination, there would be an air gap as disclosed in Shrank et al. and Okushiba as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 14 of U.S. Patent No. 11,137,517. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘517 patent claims.
For example, regarding claim 16, the ‘517 claims (claim 12) a method, comprising: mounting a light emitting device (“mounting a light emitting device”) on a first surface of a semiconductor die (“a semiconductor die”), the semiconductor die having a light receiving sensor on the first surface laterally (“having a light receiving sensor area on the surface laterally”) with respect to the light emitting device; forming a glue stopper element (“forming a glue stopper element”) on the first surface and between (“between”) the light emitting device and the light receiving sensor; after (“after”) the forming the glue stopper element, forming a first optical resin (“forming a first optical resin”) overlying the light emitting device; and after the forming the glue stopper element, forming a second optical resin (“forming a second optical resin”) overlying the light receiving sensor.
Allowable Subject Matter
Claims 12-15 are allowed over the prior art of record.
Claims 7, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 would be allowed once the double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878